Case 1:18-cv-24227-CMA Document 216 Entered on FLSD Docket 08/22/2019 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                  1:18-CV-24227-CMA-Altonaga

  JASON MILLER,                                    )
                                                   )
                           Plaintiff,              )
                                                   )
        vs.                                        )
                                                   )
  GIZMODO MEDIA GROUP, LLC,                        )
  a Delaware Corporation, KATHERINE                )
  KRUEGER,    individually, and WILL               )
  MENAKER, individually,                           )
                                                   )
                           Defendants.             )

   DEFENDANTS’ MOTION FOR LEAVE TO STRIKE PLAINTIFF’S MEMORANDUM
     OF LAW ON CAUSATION AND DAMAGES (DKT. 209) AND LIABILITY FOR
                       REPUBLICATION (DKT. 210)

         Pursuant to Local Rule 7.1 and this Court’s Amended Scheduling Order (Dkt. 101),

  Defendants, GIZMODO MEDIA GROUP, LLC and KATHERINE KRUEGER (together,

  “Defendants”) move this Court for an order granting Defendants leave to strike Plaintiff’s

  Memorandum of Law on Causation and Damages (“Causation Memorandum”) (Dkt. 209) and

  Memorandum of Law on Liability for Republication (“Republication Memorandum”) (Dkt. 210)

  (collectively referred to as “the Memoranda”). In support of this motion, Defendants state:

                                         BACKGROUND

         On August 15, 2019, the parties submitted proposed jury instructions pursuant to the

  procedures outlined in this Court’s Amended Scheduling Order (Dkt. 101). See (Dkt. 207, Ex.

  E). That same day, Plaintiff filed the Memoranda purportedly pursuant to Local Rule 16.1(j).

  (Dkt. 209); (Dkt. 210). The Memoranda take issue with Defendants’ proposed jury instructions.

  (Dkt. 209 at p. 2);(Dkt. 210 at p. 2). Specifically, in the Causation Memorandum, Plaintiff asks

  the Court to reject Defendants’ proposed jury instructions on the causation element of a
Case 1:18-cv-24227-CMA Document 216 Entered on FLSD Docket 08/22/2019 Page 2 of 5



  defamation claim. (Dkt. 209 at p. 8). In the Republication Memorandum, Plaintiff asks the

  Court to reject Defendants’ proposed jury instructions on the falsity element of a defamation

  claim. Id. at p. 1-6. In addition, the Memoranda rehash arguments made elsewhere in the

  Plaintiff’s pretrial motion briefing concerning the admissibility of Plaintiff’s expert and falsity.

  (Dkt. 152, 169, 172, 173, 174). The Memoranda fail to serve the purpose envisioned by Local

  Rule 16.1(j), and thus Defendants seek leave of Court to file a motion striking them.1

                                               ARGUMENT

          Local Rule 16.1(j) is intended to permit counsel to file memoranda concerning “any

  unusual questions of law, including motions in limine” within seven days prior to calendar call.

  See Local Rule 16.1(j). The Court’s Amended Scheduling Order permitted the parties to file a

  single motion in limine by August 15, 2019 (Dkt. 101 at p. 2). Plaintiff filed a motion in limine

  on that date (Dkt. 208) but then also separately filed the Memoranda (Dkt. 209, 210).

          Despite Plaintiff’s invocation of rule 16.1(j), the Memoranda do not address any “unusual

  questions of law.”2 Rather, the Causation Memorandum concerns theories of causation and

  damages in defamation actions -- fairly standard issues which are not novel or so unusual as to

  require briefing to assist this Court in its decision-making capacity. (Dkt. 209 at p. 2, 7-9). The

  Causation Memorandum also improperly sets forth additional arguments on the admissibility of

  the testimony of Plaintiff’s expert, Craig Kronenberger, in response to Defendants’ Daubert



  1
    Defendants seek leave rather than filing a motion to strike because the deadline for filing pretrial
  motions has expired. (Dkt. 101) (Amended Scheduling Order); (Dkt. 184) (denying prior motion
  to strike for failure to seek leave outside the time set forth in the Amended Scheduling Order).
  2
   To the extent Plaintiff claims the Memoranda were to be interpreted as motions in limine, they
  should still be struck, as their filing would be in direct violation of this Court’s order to file a single
  motion in limine. (Dkt. 101 at p. 2) (“each party is limited to filing one motion in limine which
  may exceed the page limits allowed by the Rules.”).

                                                      2
Case 1:18-cv-24227-CMA Document 216 Entered on FLSD Docket 08/22/2019 Page 3 of 5



  Motion (Dkt. 161). See (Dkt. 209 at p. 2, 7-8). Such extraneous arguments are improper under

  Local Rule 7.1(c), and, again, do not address unusual questions of law. See Local Rule 7.1(c)

  (“no further or additional memoranda of law shall be filed without prior leave of Court.”).

            The Republication Memorandum is similarly flawed. It does not discuss any “unusual

  questions of law” and instead reiterates Plaintiff’s arguments concerning falsity as previously

  outlined in his motion for partial summary judgment and subsequent reply. See (Dkt. 152 at p. 9-

  11); (Dkt. 174 at p. 4-7). The filing does not otherwise address any issues that have not already

  been fully briefed by the parties. Id.; see also (Dkt. 155 at p. 17-18) (Defendants’ motion for

  summary judgment); (Dkt. 169 at p. 8-10) (Defendants’ opposition to Plaintiff’s partial summary

  judgment motion on falsity); (Dkt. 172 at p. 20) (Plaintiff’s opposition to Defendants’ summary

  judgment motion). Instead, it simply serves as an improper sur-reply in violation of Local Rule

  7.1(c).

            Because the Court’s Amended Scheduling Order required all pre-trial motions be filed by

  June 27, 2019, (Dkt. 101 at p. 2), Defendants now seek leave to file a motion requesting this

  Court strike the Memoranda for the reasons stated herein. This Court has broad discretion to

  grant this request, and the motion will not prejudice Plaintiff. Plaintiff has had ample

  opportunity to brief the pending summary judgment and expert motions, and the Court will

  necessarily have to address the parties’ disagreements concerning the jury instructions before

  they are read to the jury. Nor is Defendants’ motion intended to waste judicial efforts. To the

  contrary, it is the Memoranda that create unnecessary work for this Court in the final days before

  the commencement of the trial period. In light of the foregoing, Defendants believe good cause

  exists for filing a motion to strike the Memoranda, and Plaintiff will not be prejudiced thereby.




                                                   3
Case 1:18-cv-24227-CMA Document 216 Entered on FLSD Docket 08/22/2019 Page 4 of 5



              Alternatively, if this Court finds the Memoranda present unusual questions of law such

  that the filing of such under Local Rule 16.1(j) was proper, Defendants request an opportunity to

  file corresponding memoranda opposing the relief sought by Plaintiff prior to the commencement

  of trial.

                                               CONCLUSION

              For the reasons stated herein, Defendants respectfully request that this Court enter an

  order permitting Defendants to file a Motion to Strike Plaintiff’s Memorandum of Law on

  Causation and Damages (Dkt. 209) and Memorandum of Law on Liability for Republication

  (Dkt. 210). Alternatively, Defendants request an opportunity to file oppositions to the

  Memoranda prior to the commencement of trial.

                           CERTIFICATE OF GOOD FAITH CONFERENCE

              Pursuant to Local Rule 7.1(a)(3), the undersigned counsel certifies that counsel for

  Defendants conferred with counsel for Plaintiff regarding the relief requested herein, and that

  Plaintiff opposes the relief requested herein.

                                                    Respectfully submitted,

   Deanna K. Shullman                                Elizabeth A. McNamara
   Deanna K. Shullman                                Elizabeth A. McNamara (admitted pro hac vice)
   dshullman@shullmanfugate.com                      Katherine M. Bolger (admitted pro hac vice)
   Florida Bar No. 514462                            Claire K. Leonard (admitted pro hac vice)
   Rachel Fugate                                     DAVIS WRIGHT TREMAINE
   rfugate@shullmanfugate.com                        1251 Avenue of the Americas, 21st Floor
   Florida Bar. No. 144029                           New York, New York 10020
   Kendall Pfeifer                                   Telephone: (212) 489-8230
   kpfeifer@shullmanfugate.com                       lizmcnamara@dwt.com
   Florida Bar No. 105445                            katebolger@dwt.com
   Shullman Fugate PLLC                              claireleonard@dwt.com
   2101 Vista Parkway, Suite 4006
   West Palm Beach, FL 33411
   Phone: 561-429-3619



                                                       4
Case 1:18-cv-24227-CMA Document 216 Entered on FLSD Docket 08/22/2019 Page 5 of 5



                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 22nd day of August, 2019, a true and correct copy of

  the foregoing has been served by CM/ECF on all counsel or parties of record on the service list.

                                               Deanna K. Shullman
                                               Deanna K. Shullman
                                               Florida Bar No. 514462

                                          SERVICE LIST

  Kenneth G. Turkel, Esq.
  Shane B. Vogt, Esq.
  Bajo Cuva Cohen Turkel
  100 N. Tampa Street, Ste. 1900
  Tampa, FL 33602
  Phone: 813-443-2193
  kturkel@bajocuva.com
  shane.vogt@bajocuva.com
  Attorneys for Plaintiff




                                                  5
